Dismissed and Memorandum Opinion filed September 4, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00671-CR

                 JOCKQUAIL PIERRE MCCALL, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1364931

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to aggravated assault. In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred
adjudication of guilt and placed appellant on community supervision for four
years. The State subsequently filed a motion to adjudicate guilt. Appellant entered
a plea of true to the State’s motion, and, in accordance with the terms of a plea
bargain with the State, the trial court sentenced appellant to confinement for twelve
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a pro se notice of appeal. We dismiss the appeal.

      Appellant’s guilt was adjudicated on April 29, 2014, but the notice of appeal
was not filed until August 7, 2014. A defendant’s notice of appeal must be filed
within thirty days after sentence is imposed when the defendant has not filed a
motion for new trial. See Tex. R. App. P. 26.2(a)(1). If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the merits of
the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2